Title: From George Washington to Major General Horatio Gates, 6 March 1779
From: Washington, George
To: Gates, Horatio


Sir,
Head Quarters Middle Brook March 6th 1779
By the inclosed copy of a resolution of the 25 of feby last, you will perceive it is the desire of Congress that some offensive expedition should be carried on against the Indians, the ensuing campaign. With an eye to a measure of this kind, I have some time since directed preparations to be made at such places as appeared to me most proper for the purpose; to be completed by the 1st day of May at which time it is my intention the operations should begin. The objects of this expedition will be effectually to chastise and intimidate the hostile nations, to countenance & ⟨en⟩courage the friendly ones, and to relieve our frontiers from the depredations to which they would otherwise be exposed. To effect these purposes it is proposed to carry the war into the heart of the country of the six nations—to cut off their settlements destroy their next years crops, and do them every other mischief which time and circumstances will permit.
From the best information I have been hitherto able to collect the whole number of warriors of the six nations including the tories—who have joined them will amount to about three thousand—To these must be added the aid they may derive from Canada and from the British garrisons on the frontiers—The force we shall have it in our power to employ on the expedition will be about 4000 Continental troops (I mean rank & fil⟨e⟩ fit for service); besides such aids of Militia as may be deemed absolutely necessary. These however will not be large, as Congress are endeavouring to persue a plan of strict œconomy and wish to avoid calling out the militia, which is attended with great loss and expence. To obviate the necessity of it, I have strained the supply of Continental troops, to the utmost extent, which a comparison of our collected force and that of the enemy will possibly permit. Three thousand of the abovementiond number will compose the main body; the remainder will be employed in different quarters to harrass and distract the enemy and create diversions in favour of the principal operation. It would be improper to hazard upon paper a more minute detail of the plan.
I am now to express my wish that it may be agreeable to you to undertake the command of this expedition, in which case you will be pleased to repair to Head Quarters without delay, to make the necessary previous arrangements and enter upon the business⟨.⟩ The season is so far advanced that not a moment’s time is to be lost.
But As I am uncertain whether your health or other considerations will permit you to accept a command of this nature, and as the advanced state of the season already mentiond, will not allow me to wait an answer—I have inclosed a letter for General Sullivan, on whom, if you decline it it is my intention the command shall devolve, should you accept you will retain the letter and return it to me; if not, you will immediately transmit it to him. Whether you accept or not you will be sensible of the necessity of secrecy—The less our design is known or suspected by the enemy the more easy and certain will be its execution.
It will also be of importance to its success [to] endeavour to prevent succours coming from Canada—This will be best effected by hanging out false appearances to deceive the enemy there and beget jealousies for their own security. Among other expedients, one may be to make inquiry, with an air of mystery and yet in such a way as will spread the idea—what force of militia could be derived from the State of Massachusettes, towards an invasion of Canada by the way of Co’os in case of the appearance of a french fleet and army in the River St Laurence? You will employ this and any other artifices that may occur to you for the purpose.
In the event of General Sullivan’s leaving Providence; you will take the imediate command of the troops now under him. I am Sir Your most Obedt servant.